DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/271,678, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Instant claims 3 and 13 recite wherein surface area of the grip portion comprises between 10,000 millimeters squared (mm2) to 12,000 mm2. Applicant’s prior-filed application, Application No. 15/271,678, does not disclose wherein surface area of the 2) to 12,000 mm2. Accordingly, claims 3 and 13 are not entitled to the benefit of the prior-filed application, Application No. 15/271,678.
Consequently, claims 3 and 13 are afforded the benefit of the effective filing date of September 21, 2020, which is the filing date of the instant application.

Continuation Application Contains New Matter Relative to the Prior-Filed Application
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:
Instant claims 3 and 13 recite wherein surface area of the grip portion comprises between 10,000 millimeters squared (mm2) to 12,000 mm2. Applicant’s prior-filed application, Application No. 15/271,678, does not disclose wherein surface area of the grip portion comprises between 10,000 millimeters squared (mm2) to 12,000 mm2. 

Claim Objections
Claims 3, 5, 13, and 15 are objected to because of the following informalities:
In claim 3, line 1; “wherein surface area” should be changed to “wherein a surface area” for grammatical reasons.

In claim 13, line 1; “wherein surface area” should be changed to “wherein a surface area” for grammatical reasons.
In claim 15, lines 1-2; “the heat sensation” should be changed to “a heat sensation”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, claim 11 recites the limitation “the metallic housing” in line 6. There is insufficient antecedent basis for this limitation, no metallic housing has 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon et al. (US5897503, hereafter Lyon) and Van Groningen et al. (US20110230794, hereafter Groningen).
Regarding claim 1, Lyon discloses in Figures 4A and 4B an ultrasound imaging apparatus (Lyon, Col 5, lines 65-67; “FIG. 4 illustrates a preferred embodiment of a transducer probe of the present invention, generally denoted by the numeral 126”), comprising:
(acoustic array) (Lyon, Col 6, lines 12-13; “Construction of this invention begins as standard in the art: an acoustic array is constructed and pre-tested”);
a housing (handle portion 128) enclosing the transducer array (Lyon, Figures 4A and 4B; showing the housing) (Lyon, Col 6, lines 12-21; “Construction of this invention begins as standard in the art: an acoustic array is constructed and pre-tested […] Next, the handle portion 128 is attached or formed in place.”);
wherein the housing comprises a grip portion (areas covered by overlaid elastomeric material) and a non-grip portion, and the grip portion is covered with an insulating polymer-based material (overlaid elastomeric material) (Lyon, claims 2-3; “said elastomeric material is selected from the group consisting of […] polyurethane based materials […] silicone rubber”), and the non-grip portion is uncovered such that an exterior surface of the housing is exposed at the non-grip portion (Lyons, Col 6, lines 18-21; “At this point the case handle portion 128 of the present invention may or may not have the elastomeric material 130, 142 overlaid, as described below.”) (Lyon, Col 5, line 67 – Col 6, line 9; “In the present invention an elastomeric compound is molded over at least a portion or all of the handle portions of the front and back gripping positions of the transducer handle portion 128 or handle portion components forming front and back grip surfaces 130. The elastomeric compound is also molded over at least a portion of the side gripping positions of the handle portion 128 forming side grip surfaces 142. The elastomeric material provides increased friction and a softer grip for grasping and manipulating said handle portion than is provided by said handle portion alone.”).
Lyon does not clearly and explicitly disclose at least one integrated circuit (IC) for driving the transducer array during operation of the ultrasound imaging apparatus and wherein the housing is a metallic housing.
In an analogous handheld ultrasound device field of endeavor Groningen discloses in Figure 1 at least one integrated circuit (IC) (oscillator circuit 9 comprising one or more electronic components 10A, 10B) for driving a transducer array (converter element 5) during operation of an ultrasound apparatus (Groningen, Para 31; “a converter element 5, e.g. a piezo crystal, for generating ultrasound waves […] An oscillator circuit 9 is arranged in the interior space S of the handle 8, in turn comprising one or more electronic components 10A, 10B configured to be energized by the power source 2 and to generate an output signal to drive the converter element 5”) enclosed by the housing (Groningen, Figure 1; showing the oscillator circuit 9 and one or more electronic components 10A, 10B in the housing), and
wherein a housing of the ultrasound apparatus is a metallic housing (Groningen, Para 16; “The metallic shell provides an electrically conductive shell acting as an EM shield. Further, the applicator provides a suitable heat conductive channel when it is held in different positions and/or grips, e.g. in a fist grip with all fingers and the hand wrapped around the handle or in a pen grip between thumb and forefingers, with the treatment head being distal or proximal from the handle with respect to the operator. The metallic material may be a substantially pure metal, e.g. aluminium or copper, an alloy, e.g. brass or steel, and/or an assembly of layers of different materials and/or compositions. Pure metals tend to have higher thermal conductivity than alloys, whereas alloys tend to have greater heat capacity; an assembly of layers may be used to tune the thermal properties of the handle portion under consideration”) below a gripping material (Groningen, Para 16-17; “at least a portion of the outer layer is a non-metallic cover […] The non-metallic outer material prevents direct contact to the metallic portion, preventing perceiving hot spots or cold spots”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyons to include at least one integrated circuit (IC) for driving the transducer array during operation of the ultrasound imaging apparatus and wherein the housing is a metallic housing in order to improve heat transfer from the electronic components of the device as taught by Groningen (Groningen, Para 16 and 34-35).
Lyon as modified by Groningen above is interpreted as disclosing wherein the non-grip portion is uncovered such that an exterior surface of the metallic housing is exposed at the non-grip portion for dissipation of heat generated by the transducer array or the at least one IC because Lyons disclose a housing only partially covered by a grip material and is modified by Groningen to have the housing be metallic. A person having ordinary skill in the art would understand that exposing portions of a metallic housing would allow for dissipation of heat.

Regarding claim 2, Lyon as modified by Groningen above discloses all the limitation of claim 1 as discussed above.
Lyon as modified by Groningen above further discloses wherein the grip portion comprises at between 0%-49% of the external surface area of the metallic housing (Lyons, Figure 4A and 4B; showing gripping portions 130 and 142 which is less than 49% of the external surface) (Lyon, Col 5, line 67 – Col 6, line 9; discussing that 130 and 142 are the gripping portions).
In the event that Figures 4A and 4B do not disclose wherein the grip portion comprises at between 0%-49% of the external surface area of the metallic housing It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyon as modified by Groningen above wherein the grip portion comprises at between 0%-49% of the external surface area of the metallic housing in order to allow for a user’s fingers to easily slide along the housing when changing grip positions as taught by Lyon (Lyon, Col 8, lines 33-44).

Regarding claim 4, Lyon as modified by Groningen above discloses all the limitation of claim 1 as discussed above.
Lyon as modified by Groningen above further discloses wherein when the ultrasound imaging apparatus is held at the grip portion by a hand (Lyon, Col 5, line 67 – Col 6, line 9; “In the present invention an elastomeric compound is molded over at least a portion or all of the handle portions of the front and back gripping positions of the transducer handle portion 128 or handle portion components forming front and back grip surfaces 130. The elastomeric compound is also molded over at least a portion of the side gripping positions of the handle portion 128 forming side grip surfaces 142. The elastomeric material provides increased friction and a softer grip for grasping and manipulating said handle portion than is provided by said handle portion alone.”).
Groningen further discloses wherein a hand serves as a heat sink to dissipate heat through an insulating polymer-based material (Groningen, Para 35; “Between the electronic components 10 and an outer surface of the outer layer 12 of the handle 8 a heat conductive channel is established via the components 10A, the thermal conductors 15, the inner layer 11 and the outer layer 12. When manually held by an operator, (the hand and body of) the operator can effectively operate as a heat sink for heat produced by (the components 10A of) the circuit 9”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyon as modified by Groningen above wherein the hand serves as a heat sink to dissipate heat through the insulating polymer-based material in order to improve heat transfer from the electronic components of the device as taught by Groningen (Groningen, Para 16 and 34-35).

Regarding claim 5, Lyon as modified by Groningen above discloses all the limitation of claim 4 as discussed above.
Lyon does not clearly and explicitly disclose wherein the insulating polymer-based material reduces the heat sensation felt by the hand to allow the ultrasound imaging apparatus to be held for a longer period of time than when holding the metallic 
However, Groningen further discloses wherein an insulating polymer-based material reduces a heat sensation felt by the hand to allow an ultrasound apparatus to be held for a longer period of time than when holding a metallic housing of the ultrasound apparatus without being covered by the insulating polymer-based material (Groningen, Para 17; “The non-metallic outer material prevents direct contact to the metallic portion, preventing perceiving hot spots”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyon as modified by Groningen above wherein the insulating polymer-based material reduces the heat sensation felt by the hand to allow the ultrasound imaging apparatus to be held for a longer period of time than when holding the metallic housing of the ultrasound imaging apparatus without being covered by the insulating polymer-based material in order to improve user comfort due to the prevention of hot spots as taught by Groningen (Groningen, Para 17).

Regarding claim 11, Lyon discloses in Figures 4A and 4B a method of facilitating dissipation of heat in an ultrasound imaging apparatus (Lyon, Col 5, lines 65-67; “FIG. 4 illustrates a preferred embodiment of a transducer probe of the present invention, generally denoted by the numeral 126”), the method comprising:
providing a housing (handle portion 128) for the ultrasound imaging apparatus, the housing enclosing a transducer array (acoustic array) (Lyon, Figures 4A and 4B; showing the housing) (Lyon, Col 6, lines 12-21; “Construction of this invention begins as standard in the art: an acoustic array is constructed and pre-tested […] Next, the handle portion 128 is attached or formed in place.”),
wherein the housing comprises a grip portion (areas covered by overlaid elastomeric material) and a non-grip portion, and the grip portion is covered with an insulating polymer-based material (overlaid elastomeric material) (Lyon, claims 2-3; “said elastomeric material is selected from the group consisting of […] polyurethane based materials […] silicone rubber”), and the non-grip portion is uncovered such that an exterior surface of the housing is exposed at the non-grip portion (Lyons, Col 6, lines 18-21; “At this point the case handle portion 128 of the present invention may or may not have the elastomeric material 130, 142 overlaid, as described below.”) (Lyon, Col 5, line 67 – Col 6, line 9; “In the present invention an elastomeric compound is molded over at least a portion or all of the handle portions of the front and back gripping positions of the transducer handle portion 128 or handle portion components forming front and back grip surfaces 130. The elastomeric compound is also molded over at least a portion of the side gripping positions of the handle portion 128 forming side grip surfaces 142. The elastomeric material provides increased friction and a softer grip for grasping and manipulating said handle portion than is provided by said handle portion alone.”).
Lyon does not clearly and explicitly disclose at least one integrated circuit (IC) for driving the transducer array during operation of the ultrasound imaging apparatus and wherein the housing is a metallic housing.
(one or more electronic components) for driving a transducer array (converter element 5) during operation of an ultrasound apparatus (Groningen, Para 31; “a converter element 5, e.g. a piezo crystal, for generating ultrasound waves […] one or more electronic components 10A, 10B configured to be energized by the power source 2 and to generate an output signal to drive the converter element 5”) enclosed by the housing (Groningen, Figure 1; showing the oscillator circuit 9 and one or more electronic components 10A, 10B in the housing), and
wherein a housing of the ultrasound apparatus is a metallic housing (Groningen, Para 16; “The metallic shell provides an electrically conductive shell acting as an EM shield. Further, the applicator provides a suitable heat conductive channel when it is held in different positions and/or grips, e.g. in a fist grip with all fingers and the hand wrapped around the handle or in a pen grip between thumb and forefingers, with the treatment head being distal or proximal from the handle with respect to the operator. The metallic material may be a substantially pure metal, e.g. aluminium or copper, an alloy, e.g. brass or steel, and/or an assembly of layers of different materials and/or compositions. Pure metals tend to have higher thermal conductivity than alloys, whereas alloys tend to have greater heat capacity; an assembly of layers may be used to tune the thermal properties of the handle portion under consideration”) below a gripping material (Groningen, Para 16-17; “at least a portion of the outer layer is a non-metallic cover […] The non-metallic outer material prevents direct contact to the metallic portion, preventing perceiving hot spots or cold spots”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyons to include at least one integrated circuit (IC) for driving the transducer array during operation of the ultrasound imaging apparatus and wherein the housing is a metallic housing in order to improve heat transfer from the electronic components of the device as taught by Groningen (Groningen, Para 16 and 34-35).
Lyon as modified by Groningen above is interpreted as disclosing wherein the non-grip portion is uncovered such that an exterior surface of the metallic housing is exposed at the non-grip portion for dissipation of heat generated by the transducer array or the at least one IC because Lyons disclose a housing only partially covered by a grip material and is modified by Groningen to have the housing be metallic. A person having ordinary skill in the art would understand that exposing portions of a metallic housing would allow for dissipation of heat.

Regarding claim 12, Lyon as modified by Groningen above discloses all the limitation of claim 11 as discussed above.
Lyon as modified by Groningen above further discloses wherein the grip portion comprises at between 0%-49% of the external surface area of the metallic housing (Lyons, Figure 4A and 4B; showing gripping portions 130 and 142 which is less than 49% of the external surface) (Lyon, Col 5, line 67 – Col 6, line 9; discussing that 130 and 142 are the gripping portions).
(Lyon, Col 8, lines 33-44).

Regarding claim 14, Lyon as modified by Groningen above discloses all the limitation of claim 11 as discussed above.
Lyon as modified by Groningen above further discloses wherein when the ultrasound imaging apparatus is held at the grip portion by a hand (Lyon, Col 5, line 67 – Col 6, line 9; “In the present invention an elastomeric compound is molded over at least a portion or all of the handle portions of the front and back gripping positions of the transducer handle portion 128 or handle portion components forming front and back grip surfaces 130. The elastomeric compound is also molded over at least a portion of the side gripping positions of the handle portion 128 forming side grip surfaces 142. The elastomeric material provides increased friction and a softer grip for grasping and manipulating said handle portion than is provided by said handle portion alone.”).
Groningen further discloses wherein a hand serves as a heat sink to dissipate heat through an insulating polymer-based material (Groningen, Para 35; “Between the electronic components 10 and an outer surface of the outer layer 12 of the handle 8 a heat conductive channel is established via the components 10A, the thermal conductors 15, the inner layer 11 and the outer layer 12. When manually held by an operator, (the hand and body of) the operator can effectively operate as a heat sink for heat produced by (the components 10A of) the circuit 9”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyon as modified by Groningen above wherein the hand serves as a heat sink to dissipate heat through the insulating polymer-based material in order to improve heat transfer from the electronic components of the device as taught by Groningen (Groningen, Para 16 and 34-35).

Regarding claim 15, Lyon as modified by Groningen above discloses all the limitation of claim 14 as discussed above.
Lyon does not clearly and explicitly disclose wherein the insulating polymer-based material reduces the heat sensation felt by the hand to allow the ultrasound imaging apparatus to be held for a longer period of time than when holding the metallic housing of the ultrasound imaging apparatus without being covered by the insulating polymer-based material.
However, Groningen further discloses wherein an insulating polymer-based material reduces a heat sensation felt by the hand to allow an ultrasound apparatus to be held for a longer period of time than when holding a metallic housing of the ultrasound apparatus without being covered by the insulating polymer-based material (Groningen, Para 17; “The non-metallic outer material prevents direct contact to the metallic portion, preventing perceiving hot spots”).
(Groningen, Para 17).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon and Groningen as applied to claims 1 and 11 above, and further in view of Pelissier et al. (US20180078240, hereafter Pelissier).
Regarding claim 3, Lyon as modified by Groningen above discloses all the limitation of claim 1 as discussed above.
Lyon as modified by Groningen above does not clearly and explicitly disclose wherein a surface area of the grip portion comprises between 10,000 millimeters squared (mm2) to 12,000 mm2.
In an analogous heat dissipation of an ultrasound imaging apparatus field of endeavor Pelissier discloses wherein a surface area of a grip portion comprises 12,164 mm2 (Pelissier, Para 50; “the surface area of the grip portion 107 may be approximately 12,164 mm2, so that the remaining non-rubber-covered surface area of the metallic housing 102 is approximately 19,361 mm2. In this embodiment, the rubber-covered grip portion 107 thus constitutes approximately 38.6% of the external surface area of the housing 102”). A prima facie case of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyon as modified by Groningen above wherein a surface area of the grip portion comprises between 10,000 millimeters squared (mm2) to 12,000 mm2 in order to allow for a user to grip the device for long periods of time and allow for enhanced dissipation of heat as taught by Pelissier (Pelissier, Para 49).

Regarding claim 13, Lyon as modified by Groningen above discloses all the limitation of claim 11 as discussed above.
Lyon as modified by Groningen above does not clearly and explicitly disclose wherein a surface area of the grip portion comprises between 10,000 millimeters squared (mm2) to 12,000 mm2.
In an analogous heat dissipation of an ultrasound imaging apparatus field of endeavor Pelissier discloses wherein a surface area of a grip portion comprises 12,164 mm2 (Pelissier, Para 50; “the surface area of the grip portion 107 may be approximately 12,164 mm2, so that the remaining non-rubber-covered surface area of the metallic housing 102 is approximately 19,361 mm2. In this embodiment, the rubber-covered grip portion 107 thus constitutes approximately 38.6% of the external surface area of the housing 102”). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close." MPEP 2144.05.I.
2) to 12,000 mm2 in order to allow for a user to grip the device for long periods of time and allow for enhanced dissipation of heat as taught by Pelissier (Pelissier, Para 49).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon and Groningen as applied to claims 1 and 11 above, and further in view of Lee et al. (US20170172542, hereafter Lee).
Regarding claim 6, Lyon as modified by Groningen above discloses all the limitation of claim 1 as discussed above.
Lyon as modified by Groningen above does not clearly and explicitly disclose wherein at least one side of the metallic housing is formed to receive a removable battery.
In an analogous handheld ultrasound probe field of endeavor Lee discloses wherein at least one side of a housing is formed to receive a removable battery (Lee, Para 57; “the second charging unit 408 may wirelessly charge this replaceable battery 418”) (Lee, Figure 4; showing the battery 418 on the bottom side of the housing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyon as modified by Groningen above wherein at least one side of the metallic housing is formed to receive a removable (Lee, Para 57-58, 3, and 5-7) and so that a wire isn’t needed, making it easier to use.

Regarding claim 16, Lyon as modified by Groningen above discloses all the limitation of claim 11 as discussed above.
Lyon as modified by Groningen above does not clearly and explicitly disclose wherein at least one side of the metallic housing is formed to receive a removable battery.
In an analogous handheld ultrasound probe field of endeavor Lee discloses wherein at least one side of a housing is formed to receive a removable battery (Lee, Para 57; “the second charging unit 408 may wirelessly charge this replaceable battery 418”) (Lee, Figure 4; showing the battery 418 on the bottom side of the housing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyon as modified by Groningen above wherein at least one side of the metallic housing is formed to receive a removable battery in order to position the battery such that it can be charged while also thermally cooling the device as taught by Lee (Lee, Para 57-58, 3, and 5-7) and so that a wire isn’t needed, making it easier to use.

s 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon, Groningen, and Lee as applied to claims 6 and 16 above, and further in view of Cho et al. (US20170238955, hereafter Cho).
Regarding claim 7, Lyon as modified by Groningen above discloses all the limitation of claim 6 as discussed above.
Lyon as modified by Groningen above does not clearly and explicitly disclose wherein the ultrasound imaging apparatus is sealed when the removable battery is received by the metallic housing, and the ultrasound imaging apparatus with the removable battery in place is protected from ingress into the interior of the ultrasound imaging apparatus.
In an analogous handheld battery-operated electronic device field of endeavor Cho discloses wherein an apparatus is sealed when a removable battery is received by a housing, and the apparatus with the removable battery in place is protected from ingress into the interior of the apparatus (Cho, Para 88; “a rubber o-ring may be suitably configured into the bottom of the base where it connects to the top of the base to replace battery, which may better help keep the area sealed and resist water to penetrate”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify wherein the ultrasound imaging apparatus is sealed when the removable battery is received by the metallic housing, and the ultrasound imaging apparatus with the removable battery in place is protected from ingress into the interior of the ultrasound imaging apparatus in order to prevent water (Cho, Para 88).

Regarding claim 17, Lyon as modified by Groningen above discloses all the limitation of claim 16 as discussed above.
Lyon as modified by Groningen above does not clearly and explicitly disclose wherein the ultrasound imaging apparatus is sealed when the removable battery is received by the metallic housing, and the ultrasound imaging apparatus with the removable battery in place is protected from ingress into the interior of the ultrasound imaging apparatus.
In an analogous handheld battery-operated electronic device field of endeavor Cho discloses wherein an apparatus is sealed when a removable battery is received by a housing, and the apparatus with the removable battery in place is protected from ingress into the interior of the apparatus (Cho, Para 88; “a rubber o-ring may be suitably configured into the bottom of the base where it connects to the top of the base to replace battery, which may better help keep the area sealed and resist water to penetrate”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify wherein the ultrasound imaging apparatus is sealed when the removable battery is received by the metallic housing, and the ultrasound imaging apparatus with the removable battery in place is protected from ingress into the interior of the ultrasound imaging apparatus in order to prevent water (Cho, Para 88).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon and Groningen as applied to claims 1 and 11 above, and further in view of Poland et al. (US20100160785, hereafter Poland).
Regarding claim 8, Lyon as modified by Groningen above discloses all the limitation of claim 1 as discussed above.
Lyon as modified by Groningen above does not clearly and explicitly disclose an antenna operatively connected to the at least one IC, and the antenna is providing wireless communication of ultrasound image data.
In an analogous handheld ultrasound probe field of endeavor Poland discloses an antenna (Poland, Para 23; “wireless ultrasound probe 10 of the present invention is shown. [...] An antenna is located inside the case at the proximal end 14 of the probe which transmits and receives radio waves 16 to and from a base station host”) operatively connected to at least one IC (Poland, Para 41; “The upper circuit boards in the probe mount power supply components and the transceiver chip set 96 with its antenna 76”), and the antenna is providing wireless communication of ultrasound image data (Poland, Para 28; “Connected to the transceiver is one or more antenna 54. The wireless probe may be controlled from the control panel 52 of the system and the ultrasound images produced from the probe signals are displayed on a display 56”).
(Poland, Para 4).

Regarding claim 18, Lyon as modified by Groningen above discloses all the limitation of claim 11 as discussed above.
Lyon as modified by Groningen above does not clearly and explicitly disclose an antenna operatively connected to the at least one IC, and the antenna is providing wireless communication of ultrasound image data.
In an analogous handheld ultrasound probe field of endeavor Poland discloses an antenna (Poland, Para 23; “wireless ultrasound probe 10 of the present invention is shown. [...] An antenna is located inside the case at the proximal end 14 of the probe which transmits and receives radio waves 16 to and from a base station host”) operatively connected to at least one IC (Poland, Para 41; “The upper circuit boards in the probe mount power supply components and the transceiver chip set 96 with its antenna 76”), and the antenna is providing wireless communication of ultrasound image data (Poland, Para 28; “Connected to the transceiver is one or more antenna 54. The wireless probe may be controlled from the control panel 52 of the system and the ultrasound images produced from the probe signals are displayed on a display 56”).
(Poland, Para 4).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon, Groningen, and Poland as applied to claims 8 and 18 above, and further in view of Kim et al. (US20170141820, hereafter Kim).
Regarding claim 9, Lyon as modified by Groningen and Poland above discloses all the limitation of claim 8 as discussed above.
Lyon as modified by Groningen and Poland above does not clearly and explicitly disclose wherein the metallic housing comprises an opening, and the antenna is positioned adjacent the opening so that the wireless communication of ultrasound image data is not unduly impeded by the metallic housing.
In an analogous portable wireless electronic device field of endeavor Kim discloses wherein a metallic housing comprises an opening, and an antenna is positioned adjacent the opening so that wireless communication of data is not unduly impeded by the metallic housing (Kim, Para 16; “a second housing made of metal, a first antenna radiator disposed on the first housing, a second antenna radiator overlapping at least a part of the first antenna radiator in the first body, and an opening provided on the second housing such that the opening overlaps the first antenna radiator”) (Kim, Para 136; “slots may serve as openings through which the slots are exposed to the outside of the electronic device 300. Accordingly, the antenna devices may effectively conduct radiation through the corresponding slots when the second body 330 is superposed on the first body 310 (i.e., when the second body 330 and the first body 310 are in a folded configuration.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyon as modified by Groningen and Poland above wherein the metallic housing comprises an opening, and the antenna is positioned adjacent the opening so that the wireless communication of ultrasound image data is not unduly impeded by the metallic housing in order to allow for the antennas to effectively communicate as taught by Kim (Kim, Para 136).

Regarding claim 19, Lyon as modified by Groningen and Poland above discloses all the limitation of claim 18 as discussed above.
Lyon as modified by Groningen and Poland above does not clearly and explicitly disclose wherein the metallic housing comprises an opening, and the antenna is positioned adjacent the opening so that the wireless communication of ultrasound image data is not unduly impeded by the metallic housing.
In an analogous portable wireless electronic device field of endeavor Kim discloses wherein a metallic housing comprises an opening, and an antenna is positioned adjacent the opening so that wireless communication of data is not unduly impeded by the metallic housing (Kim, Para 16; “a second housing made of metal, a first antenna radiator disposed on the first housing, a second antenna radiator overlapping at least a part of the first antenna radiator in the first body, and an opening provided on the second housing such that the opening overlaps the first antenna radiator”) (Kim, Para 136; “slots may serve as openings through which the slots are exposed to the outside of the electronic device 300. Accordingly, the antenna devices may effectively conduct radiation through the corresponding slots when the second body 330 is superposed on the first body 310 (i.e., when the second body 330 and the first body 310 are in a folded configuration.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyon as modified by Groningen and Poland above wherein the metallic housing comprises an opening, and the antenna is positioned adjacent the opening so that the wireless communication of ultrasound image data is not unduly impeded by the metallic housing in order to allow for the antennas to effectively communicate as taught by Kim (Kim, Para 136).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon, Groningen, and Poland as applied to claims 8 and 18 above, and further in view of Pecora et al. (US20050122271, hereafter Pecora).
Regarding claim 10, Lyon as modified by Groningen and Poland above discloses all the limitation of claim 8 as discussed above.
Lyon as modified by Groningen and Poland above does not clearly and explicitly disclose wherein the antenna is covered by a non-ferromagnetic cover, and the non-ferromagnetic cover forms a seal with an adjacent exterior surface of the metallic housing so as to prevent ingress.
(Pecora, Para 27; “In an embedded or flush application, the antenna may be fixed to and sealed within the mounting surface by epoxy formulations specialized for sealing the type of surface the antenna is being positioned on or within. An antenna assembly of the present invention may be removably or permanently fixed to the mounting surface. When permanently fixed to the mounting surface, the antenna assembly may be at least partially embedded in a permanent adhesive that fills a gap or crevice into which the antenna assembly is at least partially inserted”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyon as modified by Groningen and Poland above wherein the antenna is covered by a non-ferromagnetic cover, and the non-ferromagnetic cover forms a seal with an adjacent exterior surface of the metallic housing so as to prevent ingress in order to protect the antenna with a durable and waterproof membrane as taught by Pecora (Pecora, Para 52).

Regarding claim 20, Lyon as modified by Groningen and Poland above discloses all the limitation of claim 18 as discussed above.
Lyon as modified by Groningen and Poland above does not clearly and explicitly disclose wherein the antenna is covered by a non-ferromagnetic cover, and the non-
In analogous mounting antennas onto devices field of endeavor Pecora discloses wherein an antenna is covered by a non-ferromagnetic cover, and the non-ferromagnetic cover forms a seal with an adjacent exterior surface of the housing so as to prevent ingress (Pecora, Para 27; “In an embedded or flush application, the antenna may be fixed to and sealed within the mounting surface by epoxy formulations specialized for sealing the type of surface the antenna is being positioned on or within. An antenna assembly of the present invention may be removably or permanently fixed to the mounting surface. When permanently fixed to the mounting surface, the antenna assembly may be at least partially embedded in a permanent adhesive that fills a gap or crevice into which the antenna assembly is at least partially inserted”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyon as modified by Groningen and Poland above wherein the antenna is covered by a non-ferromagnetic cover, and the non-ferromagnetic cover forms a seal with an adjacent exterior surface of the metallic housing so as to prevent ingress in order to protect the antenna with a durable and waterproof membrane as taught by Pecora (Pecora, Para 52).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20120000937A1 – discloses a handheld device with a similar grip surface area
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN DENNY LI/Examiner, Art Unit 3793